DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 2/18/2022, has been entered and made of record. Claims 1,2,4,6-13,15, and 17-23 are pending in the application.

2.	Applicant’s amendment to claim 7 has overcome the rejection under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments with respect to the amended claims and Hsu et al. and Lee et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, both Hsu et al. and Lee et al. will be used in the prior art rejections that follow. However, neither will be used to satisfy the abutting sidewalls limitation; Lee et al. will be used to show the claimed details of the package shell.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

I.	112(a): new matter
Claims 6,7,17, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Both claims 6 and 17 require that “each package sidewall defines a notch” and that “the circuit board assembly is exposed from the notch” while claims 1 and 12, on which claims 6 and 17 respectively depend, both require that the package sidewalls of the first and second camera (i.e., “each package sidewall”) abut against each other. Thus, claims 6 and 17 require that the same sidewalls that abut each other have the notch through which the circuit board assembly is exposed. The specification fails to support this feature. The drawings and specification only support embodiments in which the sidewalls that abut are different from the sidewalls having the notch (see, e.g., Figs, 2,9, and 10). No prior art rejection will be provided for claims 6,7,17,  and 21, nor will any indication of allowability be provided for claims 6,7,17, and 21 until this rejection has been cleared.

II.	112(b): indefiniteness due to lack of antecedent basis
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, on the penultimate line of claim 22, antecedent basis has not been established for “the notch.” Claim 23 is indefinite because it depends on claim 22 and fails to remedy its indefiniteness. The Examiner believes that claim 22 should depend on claim 17, which introduces the notch. Amending claim 22 to depend on claim 17 will overcome this rejection. However, note that amending claim 22 to depend on claim 17, while overcoming indefiniteness, will impart new matter to claim 22 as detailed above. Therefore, to fully remedy any disclosure issues with claims 6,7,17, and 21-23, both the rejections under 35 U.S.C. 112(a) and 112(b) must be resolved. No prior art rejection nor indication of allowability will be provided for claims 22 and 23 in this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1,2,4,8,9,12,13,15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0364450) in view of Hsu et al (US 2018/0091795) and further in view of Moon et al. (US 2019/0250312).
As to claim 1, Lee et al. teaches a camera module (Fig. 15, dual-camera module configuration “500/1000”; [0181]; {As para. [0181] notes that both camera modules may be modules “1000,” the Examiner will interpret Lee’s portable electronic device “2” as including two camera modules “1000.”), comprising a first camera and a second camera (Figs. 2 and 3, camera module “1000/1001,” noting para. [0181]), wherein the first camera and the second camera are arranged next to each other (Fig. 15), each of the first camera and the second camera comprises a reflective element (Fig. 3A, reflecting member “1110”), an optical lens group (Fig. 3A, lens module “1200”), a photosensitive element (Fig. 3A, image sensor “1310”), and a package shell (Figs. 2, 3A, and 4, cover “1030” and housing “1010”); wherein: 
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera ([0064] and [0065]), passes through the optical lens group of the corresponding one of the first camera and the second camera ([0066]), and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image ([0067]);
the reflective element, the optical lens group, and the photosensitive element are all packaged in the corresponding package shell (Figs. 2,3A, and 4; [0063]); and
each package shell comprises a package substrate (Fig. 3A, bottom of cover/housing extending along the Z-axis), a package sidewall (Figs. 2, surface of cover “1030” located in the X-Y plane and closer to the reflecting member (i.e. surface in X-Y plane visible in Fig. 2)), and a package top (Fig. 2, top surface of cover “1030” located in the X-Z plane),
the package sidewall is connected between the package substrate and the package top (Figs. 2, 3A, and 4), a light-incident window is defined on the package top (Fig. 2, opening “1031), and the light-incident window is located correspondingly to the reflective element (e.g., [0064], lines 1-5). 
The Examiner submits that Lee’s Fig. 15 and para. [0181] sufficiently discloses that the camera modules “1000” are next to one another but does not sufficiently suggest how their optical axes compare when configured as a dual-camera system. That is, claim 1 differs from Lee et al. in that the reference fails to discloses that “an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera” and that “a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera.” Additionally, claim 1 differs from Lee et al. in that it further requires that “the package sidewall of the first camera abuts against the package sidewall of the second camera.” However, in the same field of endeavor, Hsu et al. discloses a multi-camera module (Figs. 9 and 10, module “10c”), implemented in a mobile device (Fig. 9, electronic device “1c”), that includes a plurality of adjacent cameras (Fig. 10) with respective reflective light guiding elements (Fig. 10, light path control units “42b”) that reflect light to respective image sensors of the cameras (Fig. 10, camera assemblies “20”). Parallel incident light enters respective adjacent openings of the cameras and is reflected by the guiding elements in opposite directions along a coincident optical axis to the image sensors (Figs. 9 and 10; [0067]). 
Still, the combination of Lee et al. and Hsu et al. fails to show respective package shell sidewalls of two camera modules abutting each other. However, further in the same field of endeavor, Moon et al. discloses a dual camera module system (e.g., Fig. 11), where respective housings associated with the cameras abut each other (e.g., Fig. 11). Specifically, respective housing sidewalls having surfaces perpendicular to a surface in which an opening for accepting incident light is located (Fig. 11, surfaces “112-1” and “113-2) abut each other ([0319], lines 1-5).  
In light of the teaching of Hsu et al. and Moon et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to arrange Lee’s camera modules “1000” in the portable electronic device in the configuration of Hsu et al., where incident light enters respective modules and is reflected along a coincident optical axis to respective image sensors, and to abut the respective X-Z plane sidewalls of the modules’ cover/housings of Lee et al. as disclosed by Moon et al. because, despite Moon’s camera modules not being periscopic, this configuration would nonetheless allow for the advantages that Moon et al. discloses in para. [0319]. That is, abutment of the camera module sidewalls allows for increased optical synchronization between the camera modules, resulting in capture of a high quality composite image. 
As to claim 2, Lee et al., as modified by Hsu et al. and Moon et al., teaches the camera module as claimed in claim 1, wherein each of the first camera and the second camera further comprises a receiving element (see Lee et al., Fig. 3A, lens barrels “1210” and “1220”), and the receiving element is configured to receive the optical lens group (see Lee et al., [0066]), wherein the reflective element, the receiving element, and the photosensitive element are all packaged in the corresponding package shell (see Lee et al., Fig. 3A). 
As to claim 4, Lee et al., as modified by Hsu et al. and Moon et al., teaches the camera module as claimed in claim 1, wherein the light-incident window of the first camera is flush with the light-incident window of the second camera (see Hsu et al., Fig. 9), and the package substrate of the first camera is flush with the package substrate of the second camera (see Moon et al., Fig. 11). 
As to claim 8, Lee et al., as modified by Hsu et al. and Moon et al., teaches the camera module as claimed in claim 1, wherein the reflective element is a prism (see Lee et al., [0088], lines 2 and 3), and the reflective element comprises a light-incident surface (see Lee et al., Fig. 3A, surface of reflecting member “1110” parallel to opening “1031”), a light-exiting surface (see Lee et al., Fig. 3A, surface of reflecting member “1110” perpendicular to the surface parallel to opening “1031”), and a reflective surface (see Lee et al., Fig. 3A, surface extending diagonally with respect to the surfaces above); 
wherein the light-incident surface is substantially perpendicular to the light-exiting surface and disposed correspondingly to the light-incident window (see Lee et al., Fig. 3A), the reflective surface is connected to the light-incident surface and the light-exiting surface (see Lee et al., Fig. 3A) and configured to reflect the light entering the first camera and the second camera through the corresponding light-incident window (see Lee et al., [0064] and [0065]). 
As to claim 9, Lee et al., as modified by Hsu et al. and Moon et al., teaches the camera module as claimed in claim 2, wherein each of the first camera and the second camera further comprises a supporting element (see Lee et al., Fig. 3A, rotating holder “1120,” rotating plate “1130,” and either of ball bearings “1131” or “1132”), and the supporting element abuts against the reflective element and the package shell, respectively (see Lee et al., Fig. 3A). 
The combination of Lee et al., Hsu et al., and Moon et al. detailed above in the rejection of claim 1 forms the basis for the rejection of claims 12,13,15, and 18-20.
As to claim 12, Lee et al., as modified by Hsu et al. and Moon et al., teaches the camera module of claim 12 as detailed in claim 1 above. Additionally, Lee et al., as modified by Hsu et al. and Moon et al., teaches an electronic device (see Lee et al., Fig. 15, portable electronic device “2”) comprising a housing (see Lee et al., Fig. 15) and the camera module of claim 1, disposed on the housing (see Lee et al., Fig. 15).
As to claims 13,15,18, and 19, the citations of the applied references to the limitations of these claims can be found in claims 2,4,8, and 9, respectively. 
As to claim 20, Lee et al., as modified by Hsu et al. and Moon et al., teaches the camera module of claim 20 as detailed in claim 1 above. Additionally, Lee et al., as modified by Hsu et al. and Moon et al., teaches an electronic device (see Lee et al., Fig. 15, portable electronic device “2”) comprising a housing (see Lee et al., Fig. 15) and the camera module of claim 1, disposed on the housing (see Lee et al., Fig. 15) and wherein the first and second cameras are arranged in a row (see, e.g., Hsu et al., Figs. 9 and 10).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: Claims 10 is allowable under the interpretation that the first side of claim 10 is a package sidewall of claim 1. Otherwise, the claim 10 would require two sets of abutting sides/sidewalls, which the specification does not support. As to that interpretation, the Examiner submits that modifying the positioning of the camera modules of Lee et al. to abutting Y-Z plane sidewalls of Lee’s cover/housing is not obvious, despite the disclosure of Laroia et al. (used in rejection in the previous Office action) and Hsu et al., because the main board “1070” of one of Lee’s camera modules would have to be repositioned to extend from a different Y-Z plane sidewall and the Examiner has found no prior art that would suggest this repositioning of the main board. Claim 11 is allowable because it depends on claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/24/2022